DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s remarks and amendments filed April 18, 2022 have been entered and are considered herein.  All rejections and objections not explicitly maintained herein are withdrawn in view of Applicant’s amendment to the claims.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claim 16 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to incorporate a defined structural feature into claim 16.
With regard to the rejection of claims 10 and 13-16 under 35 USC 102(a)(1), Applicant traverses the rejection on the grounds that the instant R1 variable cannot be phenyl as in the prior art compounds.  This traversal was not found to be persuasive since, based on the definitions in claim 10, R1 can be indeed be phenyl because R1 can be (CH2)nX, n can be 0 and X can be aryl (where aryl includes phenyl).  As such, the prior art compounds read on the claimed structures, and the rejection is maintained herein. 

Status of Claims
According to the claim amendment submitted on April 18, 2022, claims 1-20 are currently pending.  Claims 1-9, 11-12 and 17-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Claims 10 and 13-16 remain under consideration herein.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Masquelin et al., Synthesis, July 1995, pp. 780-786.
Masquelin et al. teaches synthesis of Frenolicin B analogs (see Title and Abstract) and further discloses several compounds which anticipate the instant claims.  For example, compounds 19a and 19b (p. 782) read on the formulae (II) and (III) of dependent claims 14 and 15 where R1 is aryl (phenyl), R2 is hydroxyl and R3 is H.

    PNG
    media_image1.png
    116
    359
    media_image1.png
    Greyscale
.Additional anticipatory compounds (also considered at this time due to their presence in the same reference as the above elected compounds) included in this rejection for the purpose of promoting more compact prosecution:
    PNG
    media_image2.png
    225
    588
    media_image2.png
    Greyscale
(p.782)


    PNG
    media_image3.png
    239
    558
    media_image3.png
    Greyscale
(p. 783)
Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699